Citation Nr: 0306380	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  00-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty for a total of 20 years, 
including from July 1954 to December 1957, from October 1965 
to July 1971, and from July 1973 to July 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for a left 
eye disability, claimed as a pseudophakic left eye.  The 
veteran responded with an October 1999 Notice of 
Disagreement, and was issued a Statement of the Case in 
November 1999.  He then perfected his appeal of this issue.  
In February 2001, the veteran's claim was presented to the 
Board, at which time it was remanded for additional 
development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran served in combat during military service and 
reported sustaining blunt trauma to the left side of his face 
during such combat.  

3.  Credible evidence has not been presented establishing 
that the veteran's glaucoma and pseudophakia of the left eye 
had their onset during active military service.


CONCLUSION OF LAW

Entitlement to service connection for a left eye disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309, 3.310 (2002).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the November 1999 
Statement of the Case, the various Supplemental Statements of 
the Case, and April 2001 and May 2001 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in New 
Orleans, Louisiana.  Because VA medical treatment has been 
reported by the veteran, these records were obtained.  
Private medical records have also been obtained from C.A.F., 
M.D., and R.L., M.D.  The veteran has not otherwise 
identified any additional evidence not already associated 
with the claims folder that is obtainable.  Finally, he has 
been afforded a recent VA medical examination in conjunction 
with his claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The veteran seeks service connection for a left eye 
disability, claimed as pseudophakic left eye.  Service 
connection may be awarded for a current disability arising 
from a disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303, 3.304 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

The veteran alleges that his left eye was injured in 1967 by 
an explosion while serving in Vietnam under combat 
conditions.  Because he has been awarded the Combat Action 
Ribbon, the Purple Heart Medal, and the Bronze Star, the 
veteran's participation in combat is presumed, and 
38 U.S.C.A. § 1154 (b) applies.  38 U.S.C.A. § 1154(b) 
provides a factual basis upon which a determination can be 
made that a particular disease or injury was incurred or 
aggravated in service but not a basis to link etiologically 
the condition in service to the current condition.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Caluza v. 
Brown, 7 Vet. App. 498 507 (1995).  Although the provision 
does not establish service connection for a particular 
disability of a combat veteran, it aids the combat veteran by 
relaxing the adjudicative evidentiary requirements for 
determining what happened in service.  See id. at 508; see 
also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) 
(noting that § 1154(b) "does not create a statutory 
presumption that a combat veteran's alleged disease or injury 
is service-connected" but "considerably lightens[s] the 
burden of a veteran who seeks benefits for an allegedly 
service-connected disease or injury and who alleges that the 
disease or injury was incurred in, or aggravated by, combat 
service"); cf. Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 
1994) (38 C.F.R. § 3.306, derived from § 1154(b), creates a 
presumption of aggravation but "not service-connection, or 
even that the determination of aggravation is 
irrebuttable".).  

Although the veteran's service medical records appear to be 
complete, they contain no indication that the veteran 
suffered from or was diagnosed with a left eye disability 
during service.  Nevertheless, because his claimed trauma 
from an artillery explosion is consistent with the conditions 
and circumstances of combat, such a trauma will be presumed 
by the Board.  

While the veteran's claimed history of blunt-force trauma to 
the left side of his face, including his eye, is accepted as 
factual by the Board, competent evidence of a current 
disability and of a nexus between service and a current 
disability is still required.  Wade v. West, 11 Vet. App. 302 
(1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  In 
support thereof, the veteran has submitted private medical 
records documenting the surgical removal of a senile cataract 
from his left eye in 1984.  More recently, the veteran has 
been diagnosed with pseudophakia and glaucoma of the left 
eye.  Following an April 2002 review of the medical record, a 
VA physician concurred with these prior diagnoses.  

As is noted above, the veteran's service medical records are 
negative for any reports of blunt trauma to the left eye; 
however, beginning in approximately 1969, the veteran was 
prescribed glasses to address farsightedness and astigmatism 
of both eyes.  With correction, the veteran's vision remained 
20/20 bilaterally.  A 1975 examination of the retina fundus 
was found to be negative.  The veteran's June 1977 service 
separation examination was negative for any abnormalities of 
either eye.  Vision was noted to be 20/40 in the left eye and 
20/30 in the right eye.  Both eyes were 20/20 with 
correction.  

Private post-service medical treatment records from R.L., 
M.D., have been submitted by the veteran.  Dr. L. began 
treating the veteran in the early 1980's, and an August 1980 
treatment record noted a history of left eye injury in 
Vietnam.  A possible cataract of the left eye was first noted 
in December 1982, and this cataract was removed by Dr. L. in 
1984.  The doctor did not suggest a link between the 
veteran's cataract and any prior trauma to the left eye.  

According to an August 1999 statement from C.A.F., M.D., who 
began treating the veteran in 1976, his left eye disability 
results from his in-service injury.  Dr. F. stated that the 
veteran's "concussion and blunt trauma to the left eye in 
1967 was probably an underlying etiologic factor in the 
present elevated intraocular pressure on the left eye."  
Also of record is a June 1984 letter from Dr. F. in which he 
states that upon initial evaluation of the veteran in October 
1976, he had 20/20 vision in both eyes, with a hyperopic 
refractive error in the left.  Slit-lamp examination and 
intraocular pressure were both normal.  

The veteran's medical records were examined by a VA 
physician, J.P.R., M.D., in April 2002.  In his report, Dr. 
R. discussed the record thoroughly in his report, including 
the service records and the private medical findings.  He 
noted that on several occasions subsequent to 1967, the date 
of the veteran's in-service left eye trauma, the veteran's 
visual acuity was listed as 20/20, corrected, with no 
evidence of a cataract or any other ocular disability of the 
left eye.  A developing cataract was not observed until 
December 1982, more than 10 years after the veteran's in-
service injury.  This cataract was subsequently removed in 
1984 by a private medical doctor.  In finding no connection 
between the veteran's current disabilities of glaucoma and a 
pseudophakic left eye, and his history of a left eye trauma 
sustained during service, the physician noted the large time 
gap between the veteran's claimed injury and the subsequent 
development of a left eye injury.  The doctor thus concluded 
that the veteran's left eye cataract, first diagnosed in 
1982, "cannot be related directly or indirectly to any 
activity in service."  Dr. R. reported that "there is not a 
shred of physical evidence of injury to (the veteran's) left 
eye before, during or after service."  (Emphasis in 
original).

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
In reviewing medical evidence, the Board is "certainly free 
to discount the credibility of [a] physician's statement."  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  Finally, 
the probative value of a medical opinion is generally based 
on the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Of record are the conflicting opinions of Drs. J.P.R. and 
C.A.F. regarding the etiology of the veteran's left eye 
disabilities.  For the reasons to be discussed below, the 
Board finds the statements of Dr. J.P.R. more persuasive.  
First, as is noted above, Dr. R. had the opportunity to 
examine the entire medical record prior to rendering his 
medical opinion.  In so doing, he noted the approximately 15 
year time gap between the veteran's 1967 in-service injury, 
and the subsequent onset of his left eye cataract.  
Additionally, the doctor noted that for many years after the 
1967 injury, the veteran had 20/20, or near 20/20, vision in 
both eyes.  While he began wearing glasses in 1969, the 
veteran had 20/40 vision uncorrected, and 20/20 vision 
corrected, in his left eye at the time of his June 1977 
service separation examination.  In finding no plausible link 
between the veteran's current disabilities of the left eye, 
and any in-service injury, Dr. R. took into consideration the 
veteran's entire medical history.  Therefore, the Board finds 
this doctor's statements highly persuasive.  

In contrast, Dr. C.A.F. stated in an August 1999 statement 
that the veteran's in-service blunt trauma to the left eye in 
1967 "was probably an underlying etiologic factor in the his 
present elevated intraocular pressure on the left eye."  
However, he did not explicitly indicate that elevated 
intraocular pressure was an etiologic factor in the veteran's 
glaucoma and cataract of the left eye.  Dr. F. also failed to 
explain how the veteran could have vision between 20/20 and 
20/40 of the left eye if he did in fact sustain a permanent 
injury to his left eye in 1967.  Likewise, no explanation is 
given for Dr. F.'s own finding of normal intraocular pressure 
in 1976, which seems to contradict his assertion that the 
1967 trauma resulted in elevated intraocular pressure.  In 
rendering his opinion, Dr. F. appeared to have the veteran's 
private treatment records from Dr. R.L., but none of his 
service medical records.  Therefore, the basis of Dr. F.'s 
opinion would appear to be less complete than that of Dr. R., 
and is thus less persuasive to the Board.  

The veteran has himself testified at his January 2000 
personal hearing at the RO that his left eye trauma in 
service resulted in both a cataract and glaucoma of the left 
eye.  However, as a layperson, he is not competent to express 
a binding opinion as to the etiology of his left eye 
disabilities.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Therefore, his own assertions cannot be used as the 
basis for a grant of service connection.  

For the reasons discussed above, the Board finds the opinion 
of Dr. R. more persuasive than that of Dr. F.  Because a 
medical nexus has not been established between the veteran's 
in-service left eye injury, and his current glaucoma and 
pseudophakia of the left eye, service connection for these 
disabilities of the left eye must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt does not apply.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for a left eye disability 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

